Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Joe Muncy on 05/27/22.
The application has been amended as follows: 

1. (Currently Amended) A shelf board for being disposed on a cart, the cart including a plurality of column members and at least one decoration member, the shelf board including a bottom board and a lateral wall, the lateral wall being connected to the bottom board to enclose a receiving space therebetween, the shelf board further having at least one engaging unit, the at least one engaging unit is configured 
	wherein the lateral wall includes four side walls and four ledges which are lower than a top end of the lateral wall relative to the bottom board, and each of the four ledges projects toward one another;
wherein the at least one engaging unit includes two guiding grooves on the lateral wall, the two guiding grooves are located at ends of two of the four ledges respectively and configured for part of the member for connecting to be slidably arranged therein, and each of the two guiding grooves is a dovetail groove.


7. (Currently Amended) A cartcomprising:
a plurality of column members and at least one decoration member;

two [[said]] shelf boards are disposed on the cart 
each shelf board comprises:
a bottom board and a lateral wall, the lateral wall being connected to the bottom board to enclose a receiving space therebetween; 
at least one engaging unit, the at least one engaging unit is configured for connecting to a member for connecting, the member for connecting being one of the plurality of the column members or the at least one decoration member;
wherein the lateral wall includes four side walls and four ledges which are lower than a top end of the lateral wall relative to the bottom board, and each of the four ledges projects toward one another;
wherein the at least one engaging unit includes two guiding grooves on the lateral wall, the two guiding grooves are located at ends of two of the four ledges respectively and configured for part of the member for connecting to be slidably arranged therein, and each of the two guiding grooves is a dovetail groove;
the two shelf boards being arranged along an assembling direction, an upper one of the two shelf boards being defined as a top shelf member, a lower one of the two shelf boards being defined as a stacking shelf member; 
[[a]] the plurality of column membersconnects the top shelf member and the stacking shelf member therebetween, an end of at least one of the column members being connected to the at least one engaging unit of the stacking shelf member;
the at least one decoration member[[,]] is disposed on the at least one engaging unit of the top shelf member.

8. (Currently Amended) The cart of claim 7, wherein the at least one decoration member has a first abutting portion, a second abutting portion, and a notch is configured to penetrate[[s]] the first abutting portion

9. (Currently Amended) The cart of claim 8, wherein the at least one decoration member further includes a hook portion for hooking onto [[a]] the top end of the lateral wall.

10. (Currently Amended) The cart of claim 9, wherein the at least one decoration member has a color different from a color of the shelf boards, the column[[s]] members have [[has]] a color different from the color of the shelf boards

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEVIN K BARNETT/Examiner, Art Unit 3631